Citation Nr: 0218076	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  99-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Hartford, Connecticut


THE ISSUE

The propriety of the initial 50 percent rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
October 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Combat 
Infantryman Badge, the Army Commendation Medal With "V" 
device, and the Bronze Star Medal With "V" Device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, which granted service 
connection for PTSD and assigned an initial 50 percent 
evaluation, effective August 31, 1998.  The veteran 
perfected a timely appeal of this determination to the 
Board.

When this matter was previously before the Board in 
November 2000, it was remanded for further development, 
which has been accomplished.

Because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has identified this claim 
on the title page as involving the propriety of the 
initial evaluation.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's PTSD is manifested by near-continuous 
depression; chronic sleep impairment; frequent nightmares, 
flashbacks, and intrusive thoughts; recurrent suicidal 
ideation; irritability; anger; anxiety attacks; an 
exaggerated startle response; impaired concentration; 
marked difficulty adapting to stressful situations; severe 
avoidance behavior; and severe social isolation.  

3.  The evidence shows that the veteran is employed and 
that his PTSD is not productive of total occupational and 
social impairment; in addition, the evidence indicates 
that the condition is not productive of such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; that he is in persistent danger of 
hurting self or others; an intermittent inability to 
perform activities of daily living, including the 
maintenance of minimal personal hygiene; disorientation to 
time or place; or memory loss for names of close 
relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for the assignment of an initial 70 percent 
evaluation for PTSD, effective August 31, 1998, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2001)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim regarding the 
propriety of the initial evaluation assigned for his 
service-connected PTSD, and that the requirements of the 
VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his PTSD in October 
1998 and December 2000.  He and his representative have 
been provided with a statement of the case and 
supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related 
to the claim, and essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In January 
2001 and April 2002 letters, the RO notified the veteran 
of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence, 
and records of his treatment by Dr. Hadar Lubin, his 
private treating physician, have been associated with the 
claims file pursuant to the Board's November 2000 remand 
instructions.  In addition, the RO's January 2001 and 
April 2002 letters gave notice of what evidence the 
appellant needed to submit and what evidence VA would try 
to obtain.  There is no identified evidence that has not 
been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time, without another remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, the extensive record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

B.  Background

As noted above, the veteran served on active duty from 
March 1968 to October 1969 and was awarded several 
decorations that reflect his valorous combat service in 
Vietnam.  In August 1998, his filed a claim of service 
connection for PTSD.

In October 1998, the veteran submitted records of his 
treatment at Tribury Behavioral Health of Waterbury 
Hospital (Waterbury Hospital), dated from August to 
September 1998.  These records show that the veteran was 
seen on both an inpatient and outpatient basis for 
numerous psychiatric symptoms, including depression, 
suicidal ideation, nightmares, flashbacks, insomnia.  The 
records indicate that he was diagnosed as having severe 
major depression and PTSD and was treated with Paxil and 
Trazadone, and that his condition improved.  

In October 1998, the veteran was afforded a formal VA 
psychiatric examination.  At the outset of her report, the 
psychiatrist observed that the veteran had been 
hospitalized for approximately one week in the psychiatric 
unit of Waterbury Hospital six or seven weeks earlier.  
The veteran reported becoming severely depressed nine to 
ten months prior to the hospitalization, which coincided 
with an attempt to "taper himself completely from chronic 
alcohol use."  The examiner indicated that the veteran 
slept approximately two to three hours per night, which 
she described as "severely disturbed sleep," and had 
"intermittent awakenings" associated with nightmares and 
flashbacks of his Vietnam experiences.  The veteran's 
appetite was also diminished and he was unable to motivate 
himself to go to work or do anything constructive.  In 
this regard, the psychiatrist noted that the veteran 
declined a friend's efforts to encourage him to seek 
approximately twenty different jobs, and he permitted all 
his labor licenses (for asbestos removal, hazardous waste 
handling and plumbing) to lapse, even though maintaining 
these licenses required only that he attend seminars paid 
for by his union.  The veteran also developed a suicide 
plan and drafted a suicide note, but was brought to 
Waterbury Hospital before he was able to carry out that 
plan.  

The physician observed that, following his treatment at 
Waterbury Hospital, the veteran began receiving care from 
Dr. Lubin, a private examiner who she indicated was 
formerly chief of the inpatient PTSD program at the West 
Haven, Connecticut, VA Medical Center.  The examiner 
reported that the veteran was receiving regular treatment 
from Dr. Lubin, which included psychiatric medications; 
however, she indicated that he continued to have sleep 
disturbance, nightmares and flashbacks of his traumatic, 
combat Vietnam experiences.  The examiner also stated 
that, because of his PTSD, the veteran had consistently 
avoided becoming involved in intimate relationships and 
had turned down two "sure promotions" into the managerial 
ranks because he could not deal with interacting with 
others.  Further, the veteran reported avoiding television 
and movies that deal with combat.  In addition, the 
examiner indicated that the veteran suffered from a 
history of chronic alcohol dependence since returning from 
Vietnam, and also used marijuana regularly.

The mental status examination disclosed that the veteran 
was neatly dressed, alert, and oriented times three.  In 
addition, it revealed that the veteran had significant re-
experiencing of hyperarousal and avoidance symptoms.  The 
psychiatrist described the veteran's speech as "somewhat 
slowed" and his demeanor as "self-contained" and "somewhat 
self-restricted and cooperative."  The veteran's mood was 
mildly dysphoric and anxious, and the veteran had no 
suicidal or homicidal ideations or psychotic symptoms.

The psychiatrist diagnosed the veteran as having severe, 
chronic PTSD related to his combat trauma in Vietnam; 
recurrent major depression; and alcohol dependence, in 
remission.  In addition, subsequent to offering these 
diagnoses, the examiner estimated that the veteran's 
Global Assessment of Functioning (GAF) score was currently 
33, and that a GAF score of 11-20 represented his highest 
score during the past month.  Thereafter, she commented 
that although the veteran was able to maintain employment, 
he has not been able to advance as he might otherwise due 
to his PTSD symptoms and secondary alcoholism.  The 
physician added that the veteran had limited social 
success in terms of his intimate relationships, apparently 
due to his PTSD and secondary alcoholism.

Based on the above, in a December 1998 rating decision, 
the RO granted service connection for PTSD and assigned 
the current initial 50 percent evaluation, effective 
August 31, 1998.  The veteran appealed, citing the 
findings contained in the October 1998 VA examination 
report, including the GAF score, and asserted that it 
showed that his PTSD was productive of serious social and 
industrial impairment, which he maintained warranted at 
least a 70 percent rating.  

When this matter was initially before the Board, it was 
remanded in light of his representative's statement that 
pertinent records of his treatment by Dr. Lubin had not 
been associated with the claims folder; at that time, only 
a July 2000 report from Dr. Lubin was associated with the 
claims folder.  According to that report, the veteran 
suffered from combat-related PTSD that was productive of 
severe re-experiencing and hyperarousal symptoms.  Dr. 
Lubin added that despite complying his with medication 
regimen, the veteran continued to be "highly symptomatic."  
Further, Dr. Lubin cautioned that, under stress, the 
veteran's capacity to function was greatly impaired due to 
his PTSD.

In December 2000, the veteran was afforded a second formal 
VA psychiatric examination.  At the outset of his report, 
the examiner discussed the veteran's pertinent psychiatric 
history, including his inpatient care at Waterbury 
Hospital, as well as his current treatment by Dr. Lubin.  
In doing so, the examiner noted that the veteran's 
medication regimen consisted of two 15 milligram tablets 
of Effexor daily to treat his depression, one 15 milligram 
tablet of Remeron per day for his sleep problems, and a 2 
milligram tablet of either Clonazepam or Klonopin, three 
times per day, to treat his anxiety.  

The examiner reported that during 1999, the veteran 
returned to working for a labor union and was employed for 
only 30 out of 52 weeks and had earned approximately 
$16,200.00.  The examiner added that the veteran currently 
had a job with a construction company performing masonry 
and concrete work, and noted that he also had a plumbing 
license, and did some brick laying, ditch digging, and 
asbestos and lead removal.  The veteran indicated that he 
was uncomfortable socializing with people, and 
acknowledged having relationships with one cousin as well 
as a friend with whom he used to work.  In addition, the 
veteran reported living with another Vietnam veteran.

The examination revealed that the veteran suffered from 
continuing distressing recollections of Vietnam and that 
his PTSD symptoms were stimulated by smells and noises at 
his place of employment.  The veteran explained that the 
sound of guns and the smell of gunpowder arouse thoughts 
and images of Vietnam and that he often became tense and 
anxious.  The veteran also reported becoming hyperalert 
when he is in wooden areas, and recounted an instance of 
when he heard some acorns drop from trees, he suddenly hit 
the ground, thinking he was being shelled.  As a result, 
the veteran can no longer perform demolition work and has 
avoided activities that remind him of violence.  Further, 
he stated he was uncomfortable in crowds and kept himself 
"definitely detached from others."  In addition, the 
veteran indicated that his concentration was impaired and 
that he had problems with irritability and anger, although 
he acknowledged that his medication regimen had helped 
ameliorate these symptoms.

The mental status examination disclosed that the veteran 
was well groomed and that his behavior was appropriate.  
He was oriented times three and that his cognitive 
functions were intact.  The veteran's affect was 
restricted and his mood was stable.  In addition, the 
examination revealed that his thought processes were 
logical and that he did not suffer from delusions, 
paranoid thinking, suicidal or homicidal ideation.  The 
veteran acknowledged, however, suffering from intrusive 
thoughts, flashbacks and nightmares of his Vietnam 
experiences, as well as from depression, guilt and anxiety 
attacks.

With regard to his functional impairment, the examiner 
stated that that veteran was "obviously able to work" due 
to the assistance of his treatment from Dr. Lubin and the 
three medications use to manage his PTSD symptoms.  The 
examiner noted, however, that due to his PTSD, the veteran 
had to avoid exposing himself to too much disorder, loud 
noises, demolition work or chaotic activities that would 
set off tension and anxiety and stimulate flashbacks.

The diagnosis was moderate, chronic PTSD, and the examiner 
estimated that his GAF score was currently 50, "to a low 
of 45."  Subsequent to offering this assessment, the 
examiner reported that it was clear that the veteran 
preferred working and was happy to be able to continue to 
do so.  He added that it was also, clear, though, that in 
order for him to work, he must continue his compliance 
with his medication regimen, remain in treatment with Dr. 
Lubin, and manage his symptoms actively on a daily basis, 
because he was susceptible to regressing back to his 
former lower level of functioning.

Outpatient treatment records from Dr. Lubin, dated from 
October 1998 to January 2001, indicate that the veteran 
was seen on a regular basis for a host of psychiatric 
symptoms, including anxiety, depression, nightmares, 
flashbacks and, at times, suicidal ideation.  The entries 
show that the veteran was diagnosed as having chronic PTSD 
as well as major depression.

Thereafter, in November 2002 written argument, the 
veteran's representative cited the findings contained in 
the December 2000 VA examination report, and particularly 
the GAF score, and asserted that the veteran's PTSD was 
severe and most closely approximated the criteria required 
for a 70 percent evaluation.

C.  Analysis

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's 
claim, the Board finds that some discussion of the 
Fenderson case is warranted.  In that case, the United 
States Court of Veterans Appeals (now known as the United 
States Court of Appeals for Veterans Claims) (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and 
a case in which the veteran expresses dissatisfaction with 
the assignment of an initial disability evaluation where 
the disability in question has just been granted service 
connection.  In the former case, the Court held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
current level of disability is of primary importance when 
assessing an increased rating claim.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, 
the Francisco rule does not apply; rather, the VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether 
the level of disability warrants the assignment of 
different disability ratings at different times over the 
life of the claim - a practice known as "staged rating."  
In view of the Board's action, as explained below, a 
remand to consider "staged rating" is unnecessary.

The veteran's PTSD is currently rated as 50 percent 
disabling under Diagnostic Code 9411.  Under this code a 
50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 evaluation for PTSD requires 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Finally, a 100 percent 
evaluation is warranted when the condition is productive 
of total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that VA regulations require that, 
unless the symptoms and/or degree of impairment due to a 
veteran's service-connected psychiatric disability, here 
PTSD, can be distinguished from any other diagnosed 
psychiatric disorders, e.g., major depression and alcohol 
dependence, VA must consider all psychiatric symptoms in 
the adjudication of the claim.  

The Board observes that the findings contained in the 
October 1998 and December 2000 VA examination reports, as 
well as Dr. Lubin's treatment records, show that the 
veteran suffers from severe occupational and social 
impairment due to his PTSD.  With regard to his 
occupational impairment, the evidence shows that although 
the veteran continues to work, his employment 
opportunities are limited, and at points during this 
appeal, he declined to pursue work due to symptoms 
attributable to his PTSD.  The evidence also indicates 
that his PTSD is productive of chronic severe sleep 
impairment, coupled with repeated nightmares, flashbacks 
and intrusive thoughts of the traumatic events he 
experienced while serving in combat in Vietnam.  Further, 
he has had recurrent suicidal ideation as well as chronic 
depression, which has clearly impacted on his ability to 
function independently, appropriately and effectively in a 
work setting.  

In addition, with regard to his social impairment, the 
evidence shows that he is largely withdrawn and has few 
social relationships, which indicates that the PTSD is 
productive of a severe inability to establish and maintain 
effective relationships.  In this regard, the Board notes 
that the October 1998 VA psychiatrist stated that due to 
his PTSD the veteran consistently avoided becoming 
involved in intimate relationships and had "limited social 
success."  Similarly, the December 2000 VA examination 
report indicates that the veteran was uncomfortable 
socializing with others and described himself as 
"definitely detached from others."  As such, entitlement 
to a 70 percent rating has been shown.

The Board further finds, however, that the veteran's PTSD 
does not warrant an evaluation in excess of 70 percent, 
because his symptoms have not caused total social and 
occupational impairment.  In this regard, the Board 
observes that the veteran has worked very hard to treat 
this condition, and is complaint with his medication 
regimen and with therapy.  Moreover, the evidence shows 
that he demonstrates a strong desire to get better and to 
continue working.  In this regard, although the October 
1998 psychiatrist indicated that, due to his PTSD, the 
veteran had turned down two "sure promotions" into the 
managerial ranks because he could not deal with 
interacting with others and thus might not advance as he 
might otherwise due to his symptoms, she acknowledged that 
despite the severity of the veteran's condition, he has 
been able to maintain employment.  

Similarly, in the December 2000 report, the VA examiner, 
while noting the severity of the veteran's PTSD, reported 
that the veteran preferred working and was happy to be 
able to continue to do so.  In doing so, the examiner 
observed that in order for the veteran to be able to 
function in a work setting, he had to continue compliance 
with his medication regimen, remain in treatment with Dr. 
Lubin, and manage his symptoms actively on a daily basis.

Further, the findings and assessments contained in the VA 
examination reports are similar to those noted in Dr. 
Lubin's treatment notes and his July 2000 report, in which 
he indicated that the veteran's capacity to function was 
greatly impaired.  Finally, the private and VA records 
reflect that although the veteran suffers from severe 
social impairment, he does maintain relationships with a 
cousin and a friend, and has been able to live with a 
fellow Vietnam veteran.  In light of the foregoing, the 
preponderance of the evidence is against a finding that 
the veteran's PTSD is productive of total occupational and 
social impairment.  Moreover, the medical evidence 
affirmatively shows that the condition is not manifested 
by gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; a persistent danger of hurting 
self or others; intermittent inability to perform 
activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time or place; 
or memory loss for names of close relatives, own 
occupation, or own name.  As such, a 100 percent rating is 
not warranted.

The above determination is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's 
psychiatric disability reflects so exceptional or unusual 
a disability picture as to warrant the assignment of an 
evaluation higher than 70 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2002).  There is no 
indication that the disability results in marked 
interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In light of the foregoing, the Board concludes that 
entitlement to an initial 70 percent rating, effective the 
date of service connection, has been shown.  Further, 
because the 70 percent evaluation represents the greatest 
degree of impairment since the date of the grant of 
service connection, "staged rating" is unnecessary.  See 
Fenderson, 12 Vet. App. at 126.



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 70 percent rating for PTSD, 
effective August 31, 1998, is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

